Title: From George Washington to Allan McLane, 5 March 1782
From: Washington, George
To: McLane, Allan


                        
                            Philadelphia the 5th of March 1782
                        
                        Captain McLane having informed me that he and some of the Officers who acted under him have had suits brought
                            against them for the seizure of Horses and sundry Articles of provisions near the lines of the Enemy while they had
                            possession of this City.
                        I think it but Justice as well as my duty to declare that from the Month of November 1777 untill the
                            evacuation of this City in June following Capt. McLane commanded a Body of Light Troops upon the Lines and that his Orders
                            particularly were to stop all improper intercourse between the City and County and to seize supplies of every kind going
                            from the Country to the City, in doing which, I was not only authorised by the usage and custom of War but by virtue of
                            Resolves of Congress passed specially for that purpose—And I do further certify that to the best of my knowledge Capt.
                            McLane made no improper use of the powers with which he was vested but confined his seizures intirely to the objects of
                            his Commission. Given under my Hand at Philadelphia the 5th of March 1782.
                        
                            Go: Washington
                        
                    